In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 04-1916, 05-3655 & 05-3727
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellant,
                                                     Cross-Appellee,

                                 v.


CRISS E. DUNCAN,
                                                Defendant-Appellee,
                                                   Cross-Appellant.
                          ____________
            Appeals from the United States District Court
      for the Northern District of Indiana, South Bend Division.
                 No. 03 CR 57—Allen Sharp, Judge.
                          ____________
                   DECIDED OCTOBER 21, 2005
                          ____________



  Before BAUER, POSNER and RIPPLE, Circuit Judges.
  PER CURIAM. This matter is before the court for the second
time. In the original appeal, 04-1916, we remanded this case
to the district court under United States v. Paladino, 401 F.3d
471, 483-84 (7th Cir. 2005), to permit the district court to
assess the case and to inform us whether it was inclined to
re-sentence the defendant. As in all Paladino remands, we
2                           Nos. 04-1916, 05-3655 & 05-3727

retained jurisdiction in order to complete our plain error
review upon receiving the views of the district court as to
whether it was disposed to re-sentence.
  It appears from the papers now available to us that, rather
than follow the procedure set forth in Paladino, the district
court, over the specific objection of the Government that it
lacked jurisdiction to re-sentence, proceeded to re-sentence
the defendant. It further appears that the district court gave
no explanation for imposing the sentence it purported to
impose. The defendant then filed the present appeal.
  The district court was without jurisdiction to re-sentence
the defendant. Our limited remand to the district court was
solely to ascertain whether it was inclined to re-sentence if
we later remanded the case to the district court.
  Because the district court was without jurisdiction to re-
sentence the defendant, its “amended judgment” of August
5, 2005 is vacated. We shall consider this attempt to re-
sentence the defendant as the district court’s indication
under Paladino that it is disposed to re-sentence, and
therefore we shall remand this case to the district court for
that purpose.
  We take this opportunity to respectfully remind the
district court that, upon re-sentencing, it must provide a
reasoned explanation for its action so that we are able to
fulfill, in due course, our duty to determine whether the
sentence is reasonable.
  Accordingly, the amended judgment of the district court
appealed in 05-3655 and 05-3727 is vacated because the
district court was without jurisdiction to enter such a
judgment. The sentence in 04-1916 is vacated, and the case
is remanded in order to permit the district court to re-
sentence the defendant. The district court and the parties
Nos. 04-1916, 05-3655 & 05-3727                             3

shall proceed in accordance with the procedure set forth in
Paladino.
                                        IT IS SO ORDERED.


A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-21-05